Slip Op. 18-

               UNITED STATES COURT OF INTERNATIONAL TRADE

 SEVERSTAL EXPORT GMBH, and
 SEVERSTAL EXPORT MIAMI
 CORPORATION,

                       Plaintiffs,                  Before: Jane A. Restani, Judge

                v.
                                                    Court No. 18-00057
 UNITED STATES, UNITED STATES
 CUSTOMS AND BORDER PROTECTION,
 COMMISSIONER KEVIN K.
 MCALEENAN, UNITED STATES
 DEPARTMENT OF COMMERCE,
 SECRETARY WILBUR L. ROSS, and
 PRESIDENT DONALD J. TRUMP,

                       Defendants.




                                     OPINION AND ORDER

[Motions to intervene denied]

                                                                 Dated: April 13, 2018

         Mark Lunn, David Wilson, and Sarah Hall, Thompson Hine LLP, of Washington, DC, for
Plaintiffs Severstal Export GmbH and Severstal Export Miami Corp.

       Tara Hogan, Joshua Kurland, and Stephen Tosini, Commerical Litigation Branch, Civil
Division, U.S. Department of Justice, of Washington, DC, for defendants.

       Roger Schagrin, Schagrin Associates, of Washington, DC, for proposed Defendant-
Intervenor Steel Dynamics, Inc.

      Alan Price, Christopher Weld, Joshua Turner, and Maureen Thorson, Wiley Rein LLP, of
Washington, DC, for proposed Defendant-Intervenor Nucor Corporation.
Court No. 18-00057                                                                             Page 2

          Restani, Judge: Nucor Corporation (“Nucor”) and Steel Dynamics, Inc. (“SDI”) filed

separate motions to intervene. See Nucor’s Amended Mot. to Intervene, ECF No. 25 (“Nucor

Amend. Mot.”); SDI’s Amended Mot. to Intervene, ECF No. 33 (“SDI Amend. Mot.”).1                  The

court has jurisdiction over these motions pursuant to 28 U.S.C. § 1581(i), under which this action

was initiated. The original versions of both motions did not include a separate pleading setting

out the claims or defenses for which intervention was sought. Nucor’s Mot. to Intervene, ECF

No. 20; SDI’s Mot. to Intervene, ECF No. 23. See U.S. Ct. Int. Trade Rule 24(c)(1). These were

subsequently amended to include answers to plaintiffs’ complaint.              Answer of Proposed

Defendant-Intervenor Nucor Corporation, ECF No. 26 (“Nucor Answer”); Answer of Applicant

Defendant-Intervenor Steel Dynamics, Inc., ECF No. 34 (“SDI Answer”). Both Nucor and

SDI’s motions, including the amended versions, were filed within 30 days of the March 22,

2018, complaint. Complaint of Severstal Export GmbH and Severstal Export Miami Corp., ECF

No. 5. Both motions are opposed by both plaintiffs and defendants. Nucor Amend. Mot. at 4;

SDI Amend. Mot. at 4.

          Nucor is the United States’ largest domestic steel producer, with roughly 24,000

employees, Nucor Amend. Mot. at 2, and SDI is likewise a large domestic steel producer, with

roughly 7,400 employees, SDI Amend. Mot. at 2. Both seek to intervene of right under U.S. Ct.

Int. Trade Rule 24(a)(2).2 Nucor Amend. Mot. at 2–3; SDI Amend. Mot. at 1. Nucor, in the


1
 The court previously denied these motions in regard to the preliminary injunction proceedings,
via an oral order on March 29, 2018. See Order, ECF No. 37. This opinion concerns the
disposition of these motions with regard to the remainder of this case.
2
    (a) Intervention of Right. On timely motion, the court must permit anyone to intervene who
           ...
           (2) claims an interest relating to the property or transaction that is the subject of the
           action, and is so situated that disposing of the action may as a practical matter impair or
Court No. 18-00057                                                                         Page 3

alternative, also seeks permissive intervention under U.S. Ct. Int. Trade Rule 24(b)(1)(B). 3 See

Nucor Amend. Mot. at 3. See also 28 U.S.C. § 2631(j).

         Both movants claim a similar interest in this case:      that the tariff promulgated by

Presidential Proclamations Nos. 9705 and 9711 be upheld, so that movants can enjoy the

anticipated economic benefits. Nucor Amend. Mot. at 2–3; SDI Amend. Mot. at 2–3. See

Proclamation No. 9705, 83 Fed. Reg. 11,625 (Mar. 8, 2018); Proclamation No. 9711, 83 Fed.

Reg. 13,361 (Mar. 22, 2018) (collectively, the “Steel Tariff”). The only additional information

which movants claim to be able to provide in support of this interest concerns the proprietary

details of movants’ steelmaking operations. SDI Amend. Mot. at 3. Given the narrow range of

review in this matter, the court does not find that additional information about movants’

steelmaking operations would materially aid in the resolution of questions of fact and law which

are relevant to the disposition of this case.

         Movants also refer to testimony, which they provided when Commerce was preparing its

report under 19 U.S.C. § 1862, and which suggests that the steel industry is threatened and that

its health is a matter of national security. See Nucor Amend. Mot. at 2; SDI Amend. Mot. at 2–

3. This testimony, however, forms part of Commerce’s report, which is already before the court.


         impede the movant’s ability to protect its interest, unless existing parties adequately
         represent that interest.

U.S. Ct. Int. Trade Rule 24(a)(2).
3
    “(b) Permissive Intervention.
          (1) In General. On timely motion, the court may permit anyone to intervene who:
                  ...
                  (B) has a claim or defense that shares with the main action a common question of
                  law or fact.

U.S. Ct. Int. Trade Rule 24(b)(1)(B).
                                                 3
Court No. 18-00057                                                                          Page 4

See OFFICE OF TECH. EVALUATION, U.S. DEP’T OF COMMERCE, THE EFFECT OF IMPORTS OF STEEL

ON THE NATIONAL SECURITY:      AN INVESTIGATION CONDUCTED UNDER SECTION 232 OF THE TRADE

EXPANSION ACT OF 1962, AS AMENDED, at App’x F, p. 12–15, 142–43 (Jan. 11, 2018).                As

described below, furthermore, movants’ legal arguments are indistinct from arguments already

advanced by the government. The court thus concludes that existing defendants, particularly the

U.S. Department of Commerce (“Commerce”), as author of the study and report which

concluded that the U.S. steel industry is threatened and which underpins the challenged Steel

Tariff, will adequately represent movants’ interest in the economic benefits they expect to enjoy

should the Steel Tariff remain in force.4

       For similar reasons, and particularly taking into account that movants admit that both

plaintiffs and defendants oppose these motions, the court concludes permissive intervention

under Rule 24(b)(1)(B) is not warranted.5 Considering the broad interests relied upon by Nucor,

virtually any domestic steel producer could seek permissive intervention on similar grounds,

which would unduly delay proceedings. See Vivitar Corp. v. United States, 585 F. Supp. 1415,

1419, 7 C.I.T. 165, 169 (1984) (“Because of the potential for a vast number of applications for


4
  To the extent movants claim an interest in preserving U.S. national security or the country’s
general economic welfare, see Nucor Amend. Mot. at 2–3; SDI Amend. Mot. at 2–3, the court
finds it even less likely that defendants, whose duty it is to safeguard the same, would not
adequately represent these interests. Movants have provided no reason for the court to conclude
otherwise.
5
  To the extent SDI likewise sought permissive intervention, the following reasoning applies
equally to any such application by SDI. Like Nucor, neither SDI’s Amended Motion nor its
Answer advanced arguments materially different from those already brought by defendants. See
SDI Amend. Mot. at 1–4; SDI Answer at 8 (“This Court lacks jurisdiction over Plaintiffs’ claims.
Plaintiffs have failed to state a claim upon which relief can be granted. Plaintiffs lack standing.
Plaintiffs’ claims are not ripe. Plaintiffs’ action is barred in whole or in part by the failure to
exhaust administrative remedies.”).
Court No. 18-00057                                                                          Page 5

intervention by persons in the position of [movant], permitting intervention does not appear to be

in the interest of judicial economy.”). Nucor has furthermore not indicated it will make any

arguments distinct from those of the government.6

       Nucor indicates that it intends to argue “that Plaintiffs’ claims are unreviewable, that the

challenged action — i.e., the President’s Proclamation imposing a tariff on Plaintiffs’ imports —

is lawful, and that Defendants’ implementation and enforcement of that tariff against Plaintiffs is

also lawful.” Nucor Amend. Mot. at 4. The government, however, has already advanced such

arguments before the court. See Severstal Export, GmbH v. United States, Slip Op. 18-37, 2018

WL 1705298, at *7–*10 (Ct. Int’l Trade Apr. 5, 2018); Defendants’ Motion to Dismiss and, in

the Alternative, Opposition to Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction, ECF No. 30, at 14–43. Likewise, the admissions and denials contained

in Nucor’s Answer do not suggest an approach different from that of defendants. See generally

Nucor Answer. As the court observed in Neo Solar Power Corp., “[a]lthough this defense and

that of the government are the same, this defense belongs, in essence, to the government, not [the

movant].” Neo Solar Power Corp. v. United States, Slip Op. 16-60, 2016 WL 3390237, at *2

(Ct. Int’l Trade June 17, 2016).

       Accordingly, whereas additional parties necessarily add time, effort, and expense to

proceedings, see Crosby Steam Gage & Valve Co. v. Manning, Maxwell & Moore, Inc., 51 F.

Supp. 972, 973 (D. Mass. 1943), Nucor’s participation will merely be duplicative. See 28 U.S.C.

§ 2631(j)(2) (requiring the court to consider whether intervention would “unduly delay or

prejudice the adjudication of the rights of the original parties”).


6
 As Nucor never filed a brief in support of its Motion to Intervene, the court looks to its
Amended Motion and its Answer.
                                                  5
Court No. 18-00057                                                                      Page 6

      For the reasons stated above, therefore, it is hereby

      ORDERED that the Mot. to Amend SDI’s Mot. to Intervene, ECF No. 33, is

GRANTED.

      ORDERED that SDI’s Amended Mot. to Intervene, ECF No. 33, is DENIED.

      ORDERED that Nucor’s Amended Mot. to Intervene, ECF No. 25, is DENIED.




                                                              /s/ Jane A. Restani
                                                               Jane A. Restani, Judge

Dated: April 13, 2018
       New York, New York